DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on July 20, 2022 is acknowledged. Claims 1-8, 10, 13, and 17-21 are pending in this application. 
Claims 1-7 are withdrawn from consideration. Claim 8 has been amended. Claims 9, 11-12, and 14-16 have been cancelled. Claims 20-21 are new.  Claims 8, 10, 13, and 17-21 are under examination in this application.

Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 13, and 17-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

	The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:

1)  the quantity of experimentation necessary,
2)  the amount of direction or guidance provided,
3)  the presence or absence of working examples,
4)  the nature of the invention,
5)  the state of the prior art,
6)  the relative skill of those in the art,
7)  the predictability of the art, and
8)  the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art

The invention relates to treating neurological inflammation, symptoms, and comorbidity.  As discussed in Jimenez “Functional Neurology: What causes Inflammation and Brain Fog?” (accessed online August 9, 2022), neurological inflammation, symptoms, and comorbidity include a very broad range of disorders, symptoms, and comorbidities caused by or accompanying  vastly different conditions, symptoms and comorbidity, including chronic joint pain, infections, leaky gut or gut inflammation, and unmanaged autoimmune conditions, for example. This conditions can result in symptoms ranging from brain fog, loss of brain function, or brain fatigue, for example.  It is also disclosed in the article, brain inflammation can be caused by many factors including diabetes, poor circulation, head trauma, neurological autoimmunity, alcohol and drug use, environmental pollutants, systemic inflammation, inflammatory bowel conditions, and leaky blood brain barrier.  The relative skill of those in the art is high, specifically that of an neurologist, vascular surgeon, psychiatrist, nurse practioner, physical therapist, occupational therapist, speech therapist, or Ph.D. researcher, for example  That factor is outweighed, however, by the unpredictable nature of the art.  Treatment for such disorders is very specific and specialized based on the condition itself. For example, treating food intolerances, sleep, treating gut infections, reducing stress, for example. 
That article plainly demonstrates that the art of any treatment of a neurological inflammation is extremely unpredictable.  

2.	The breadth of the claims

	The claims are very broad, reciting the treatment of neurological inflammation, symptoms and comorbidity. It is noted that a comorbidity is the existence of more than one disease or condition within the body at the same time.  The specification does not disclose what comorbidities are present with neurological inflammation. All claims are extremely broad insofar as they do not disclose specific conditions but rather a large genus of conditions with numerous symptoms and effects. The instant claims and the instant specification do not disclose treatment of any specific symptom or condition.

3.  The amount of direction or guidance provided and the presence or absence of working examples

	The specification provides no direction or guidance for determining the particular administration regimes (dosages, timing, administration routes, etc.) necessary to treat all of the various diseases claimed, particularly in humans.  There are no working examples for treating any neurological inflammation, symptom, or comorbidity.  The only example in the instant specification is a preparation of a nasally administered composition, however, there is no disclosure of this composition being administered or any treatment plan of a specific condition. Thus, the applicant at best has provided specific direction for the preparation of a composition but no guidance for treatment of any condition with said composition.  Applicant has no identified any specific pathway or mechanism of action relating to all neurological conditions which would reasonably provide any reliable method of treatment.  No reasonably specific guidance is provided concerning useful therapeutic protocols for any neurological condition, symptom, or comorbidity.

	4.	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed method of treatment could be predictably used as a viable method for treating ANY neurological inflammation, symptom, or comorbidity as inferred in the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 13, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites neurological inflammation and/or symptom, and/or comorbidity. However, it is unclear what conditions would or would not be considered comorbidity of neurological inflammation. A comorbidity is defined as distinct health conditions that are present at the same time.  They may exist because of a shared cause or be entirely independent of one another.  It is unclear what the metes and bounds of the conditions encompassed by the claims. Clarification is requested. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*In light of the amendments, the breadth of the claims have been narrowed significantly. 
The Examiner respectfully disagrees. As noted above, a comorbidity is defined as distinct health conditions that are present at the same time.  They may exist because of a shared causes or be entirely independent of one another. Therefore, the recitation of comorbidities of neurological inflammation can be ANY disorder. As defined, the conditions can share causes, or be ENTIRELY independent of one another.  Therefore, the claims recite a method of treating virtually ANY and ALL disorders.  The specification does not describe the metes and bounds of the conditions which can be included or excluded within the scope of the instant claims.  
*As shown in Chapman, intranasal treatment of a wide variety of CNS dysfunctions have been contemplated and tested. 
The claims recite “A method of treating a neurological inflammation and/or symptom, and/or comorbidity”, as noted above, the claims are drawn to the intranasal treatment of ANY condition, based on the recitation of comorbidity. The specification does not disclose specific comorbidities or if they are related to neurological inflammation. It is again noted in the definition of a comorbidity; such conditions can be entirely independent of one another. Therefore, the comorbid condition, need not be related to neurological inflammation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615